DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Claim Objections
Claim 8 is objected to because line 3 is missing “portion” after “nut”. 

Claim Rejections - 35 USC § 112
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first end " in line 26.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2006/0157975 hereinafter “Fujii”) in view of Friedrich et al. (USP 5,934,712, hereinafter “Friedrich”). 
It is noted that a different interpretation of the Fujii reference is being applied, as shown below. Further, please refer to the annotated fig. of Fujii below for clarity. 

    PNG
    media_image1.png
    672
    836
    media_image1.png
    Greyscale

In regards to claim 1, Fujii discloses a dual containment fitting comprising:
a primary tubing (hi) having a flared end (7);
a secondary tubing (h2) having a flared end (33), wherein the secondary tubing surrounds and is concentric with a first portion of the primary tubing forming a first leak containment space (L1) between the primary tubing and the secondary tubing;
a dual containment body (3, 4) comprising a flare fitting portion (4), a primary containment nut portion (3A) and a bore therethrough,
wherein the flare fitting portion surrounds and is concentric with a second portion of the primary tubing forming a second leak containment space (L2) between the primary tubing and a bottom surface of the flare fitting portion,
wherein the flare fitting portion compressively engages with the flared end of the secondary tubing (“4” compressively engages with the inner surface) connecting the first leak containment space with the second leak containment space, so that the flare fitting portion contacts with the secondary tubing only on an inside of the flared end of the secondary tubing (shown in annotated fig.),
wherein the primary containment nut portion surrounds and is concentric with the flared end of the primary tubing forming a third leak containment space between the primary tubing and the primary containment nut portion (shown in fig. 2), and 
Fujii does not disclose wherein the primary containment nut portion comprises at least one leak passage hole connecting the third leak containment space with the second leak containment space.
However, Friedrich teaches a fitting body (246) comprising at least one leak passage hole (297) connecting two leak containment spaces (211 and 287).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claims 2-5, Fujii further discloses the primary tubing, the secondary tubing or the dual containment body comprises perfluoroalkoxy (PFA), and the primary containment nut portion comprises a polymer (see paragraphs [0093] and [0097]).
Fujii discloses the claimed invention except for making the primary containment nut portion from PPA. It would have been obvious to one having ordinary skill in the art to modify Fujii by making the containment nut portion from PPA, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. Further, Fujii shows it is known to make fitting components from PFA, as shown above.
In regards to claim 6, while Fujii does not expressly disclose the wall thickness being between | and 5 mm; the wall thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fujii to have the wall thickness be between | and 5 mm, as the wall thickness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claims 7-12 and 17, Friedrich further discloses the primary containment nut portion comprises an outer wall and wherein at least two leak passage holes are disposed in the outer wall of the primary containment nut portion, wherein each of the leak passage holes are equally spaced around the outer wall of the primary containment nut portion, wherein each of the leak passage holes are configured for unidirectional fluid flow, and each of the leak passage holes are configured to allow flow from the third leak containment space to the second leak containment space.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claims 13-15, while Fujii does not expressly disclose inner diameter of the passage hole being between .5 mm and 2 mm, the inner diameter of the primary tubing being between 3 mm and 20 mm, or the outer diameter of the primary tubing being between 5 mm and 20 mm; the various diameters may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fujii to have the inner diameter of the passage hole be between .5 mm and 2 mm, the inner diameter of the primary tubing be between 3 mm and 20 mm, or the outer diameter of the primary tubing be between 5 mm and 20 mm, as the various diameters may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 16, Fujii discloses a dual containment fitting comprising:
a primary tubing (hi) having a flared end (7);
a secondary tubing (h2) having a flared end (33), wherein the secondary tubing surrounds and is concentric with a first portion of the primary tubing forming a first leak containment space (L1) between the primary tubing and the secondary tubing;
a dual containment body (3, 4) comprising a flare fitting portion (4), a primary containment nut portion (3A) and a bore therethrough,
wherein the flare fitting portion surrounds and is concentric with a second portion of the primary tubing forming a second leak containment space (L2) between the primary tubing and a bottom surface of the flare fitting portion,
wherein flare fitting portion compressively engages with the flared end of the secondary tubing (“4” compressively engages with the inner surface) connecting the first leak containment space with the second leak containment space (shown in fig. 2), so that the flare fitting portion contacts with the secondary tubing only on an inside of the flared end of the secondary tubing,
wherein the primary containment nut portion surrounds and is concentric with the flared end of the primary tubing forming a third leak containment space (L3) between the primary tubing and the primary containment nut portion,
a valve assembly annular fitting body (V) comprising a first end, a second end and a bore therethrough;
wherein the first end of the annular fitting body is threadably engaged at the primary containment nut portion (see at 1n) of the dual containment body so that the flared end of the primary tubing compressively engages within the first end of the annular fitting body (shown in fig. 9).
Fujii does not disclose wherein the primary containment nut portion comprises at least one leak passage hole connecting the third leak containment space with the second leak containment space.
However, Friedrich teaches a fitting body (246) comprising at least one leak passage hole (297) connecting two leak containment spaces (211 and 287).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claim 18, Fujii further discloses the dual containment fitting assembly further comprises a secondary containment nut (5).
In regards to claim 19, Fujii further discloses the secondary containment nut surrounds and is concentric with the flared end of the secondary tubing (shown in fig. 9).

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the amended language, please refer to the rejection above which shows how the limitations are taught by the new interpretation of Fujii.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679   
05/12/2022